714 F.2d 428
UNITED STATES of America, Plaintiff-Appellee,v.Jose Renaldo VILLAMONTE-MARQUEZ and Robert SortgeseHamparian, Defendants-Appellants.
No. 80-3633.
United States Court of Appeals,Fifth Circuit.*Unit A.
Sept. 12, 1983.

Richard P. Ieyoub, Lake Charles, La., for defendants-appellants.
Franklin W. Dawkins, D.H. Perkins, Jr., Asst. U.S. Attys., Shreveport, La., for plaintiff-appellee.
Appeal from the United States District Court for the Western District of Louisiana;  Earl E. Veron, Judge.
ON REMAND FROM THE UNITED STATES SUPREME COURT
Before SKELTON**, Senior Judge, and RUBIN and REAVLEY, Circuit Judges.
PER CURIAM:


1
The opinion of this court, 652 F.2d 481, has been reversed, and the case has been remanded for further proceedings in conformity with the opinion of the United States Supreme Court.   United States v. Villamonte-Marquez, --- U.S. ----, 103 S.Ct. 2573, 77 L.Ed.2d 22 (1983).   Accordingly, we AFFIRM the decision of the district court denying the motion to suppress.   The case is REMANDED for further proceedings.



*
 Former Fifth Circuit case, Section 9(1) of Public Law 96-452--October 14, 1980


**
 Senior Judge of the United States Court of Claims, sitting by designation